Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 10/29/2020.
Claims 1-32 are currently pending.
Claims 1-32 are rejected.
Claims 1, 8, 12, 18, 22 and 29 are independent claims.

Claim Objection
5. 	Claim 1 is objected to because of the following informalities: “a transmission using a PUR” in line 5 should be “a transmission using the PUR”.  Appropriate correction is required.
6. 	Claims 5, 16 and 26 are objected to because of the following informalities: “a maximum value” in line 5 should be “the maximum value”.  Appropriate corrections are required.
7. 	Claim 8 is objected to because of the following informalities: “a transmission using a PUR” in line 5 should be “a transmission using the PUR”.  Appropriate correction is required.
8. 	Claim 12 is objected to because of the following informalities: “a transmission using a PUR” in line 9 should be “a transmission using the PUR”.  Appropriate correction is required.
18 is objected to because of the following informalities: “a transmission using a PUR” in line 9 should be “a transmission using the PUR”.  Appropriate correction is required.
10. 	Claim 22 is objected to because of the following informalities: “a transmission using a PUR” in line 6 should be “a transmission using the PUR”.  Appropriate correction is required.
11. 	Claim 29 is objected to because of the following informalities: “a transmission using a PUR” in line 5 should be “a transmission using the PUR”.  Appropriate correction is required.

Claim Interpretation
12. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

13. 	The claims 22-23, 25-27 and 29-32 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Such claim limitations are: means for synchronizing, means for performing in claim 22; means for setting in claims 23, 25, 30-

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It would have been obvious to one of ordinary skill in the art to conclude that means for receiving is receiver. Therefore, the means for receiving is definite.

Claim Rejections - 35 USC § 112
14. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15. 	Claim limitations “means for synchronizing, means for performing in claim 22; means for setting in claims 23, 25, 30-31; means for deactivating in claim 26, 32; means for synchronizing in claim 29” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function and/or there is no algorithm for each and every step of the above limitations. Therefore, the claims 22-23, 25-26 and 29-32 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
16. 	Claims 24 and 27-28 depend on claim 22, thus they are rejected for the same reason.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
17. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
18. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


19. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20. 	Claims 1-4, 6-10, 12-15, 17-20, 22-25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Seokmin Shin et al. (US 2021/0274526 A1), hereinafter Shin, in view of Gilles Charbit et al. (US 2020/0107389 A1), hereinafter Charbit.
For claim 1, Shin teaches a method of wireless communication performed by a user equipment (UE) configured with a preconfigured uplink resource (PUR), comprising:  
updating a count value of a PUR release counter of the UE in connection with the UE receiving a configuration of the PUR release counter (Shin, Fig.  14 steps S1321-1323 and paragraph 700 teach updating the number of skip times of uplink data transmission); and 
 	selectively performing a transmission using a PUR or releasing the PUR based at least in part on the count value of the PUR release counter (Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).)
Charbit further teaches synchronizing, with a base station, a count value of a PUR release counter of the UE in connection with the UE receiving a configuration of the PUR release counter (Charbit, Fig. 4 and paragraph 24 teach for transmission in preconfigured UL resources, the UE may use the latest TA of which its validity can be confirmed. Accordingly, an UL timing alignment maintenance procedure ensures that the UE (e.g., UE 110) stays synchronized with the network (e.g., network 120 via base station 125) on the UL transmission. The UE may maintain UL timing alignment based on a TA command received from the network as well as the TAT.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Shin with synchronizing, with a base station, a count value of a PUR release counter of the UE in 
For claim 2, Shin and Charbit further teach the method of claim 1, wherein synchronizing the count value of the PUR release counter of the UE in connection with receiving the configuration of the PUR release counter further comprises: setting the count value to an initial value (Shin, Fig. 14 and paragraph 13 teach When the transmission of the uplink data is skipped, the number of skip times is counted and when the uplink data is transmitted in the preconfigured uplink resource (PUR), the number of skip times is initialized.).
For claim 3, Shin and Charbit further teach the method of claim 2, wherein the initial value is zero (Shin, Fig. 14 and paragraph 13 teach When the transmission of the uplink data is skipped, the number of skip times is counted and when the uplink data is transmitted in the preconfigured uplink resource (PUR), the number of skip times is initialized. See also paragraph 701.).
For claim 4, Shin and Charbit further teach the method of claim 1, wherein the configuration of the PUR release counter indicates a parameter indicating a maximum value for the PUR release counter (Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).), and wherein the method further comprises: setting the maximum value of the PUR release counter based at least in part on the parameter(Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).); and setting the count value to an initial value based at least in part on the configuration (Shin, Fig. 14 and paragraph 13 teach When the transmission of the uplink data is skipped, the number of skip times is counted and when the uplink data is transmitted in the preconfigured uplink resource (PUR), the number of skip times is initialized. See also paragraph 701.).
For claim 6, Shin and Charbit further teach , the method of claim 1, further comprising: receiving the configuration of the PUR release counter (Shin, Fig. 8 and paragraph 375 teach Referring to FIG. 8, in step S810, a base station transmits, to a UE, preconfigured uplink (UL) resource (PUR) information. The preconfigured uplink (UL) resource (PUR) information may include information related to a configuration of semi-persistent scheduling (SPS). The preconfigured UL resource information may be transmitted through RRC signaling. See also paragraph 13.).
For claim 7, Shin and Charbit further teach the method of claim 1, wherein the configuration is a reconfiguration message (Shin, Fig. 8 and paragraph 32 teach when the transmission of the uplink data is consecutively skipped for a predetermined number of times or more, the preconfigured uplink resource (PUR) is released, and as a result, the UE in the RRC idle state need not re-enter the RRC connected state for reconfiguration of the preconfigured uplink resource (PUR).).
For claim 8, Shin teaches a method of wireless communication performed by a base station, comprising: 
 	updating, with a user equipment (UE) configured with a preconfigured uplink resource (PUR), a count value of a PUR release counter of the UE in connection with transmitting a configuration of the PUR release counter to the UE (Shin, Fig.  14 steps S1321-1323 and paragraph 700 teach updating the number of skip times of uplink data transmission); and 
 	selectively receiving a transmission using a PUR or releasing the PUR based at least in part on the count value of the PUR release counter (Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).)
Charbit further teaches synchronizing, with a user equipment (UE) configured with a preconfigured uplink resource (PUR), a count value of a PUR release counter of the UE in connection with transmitting a configuration of the PUR release counter to the UE (Charbit, Fig. 4 and paragraph 24 teach for transmission in preconfigured UL resources, the UE may use the latest TA of which its validity can be confirmed. Accordingly, an UL timing alignment maintenance procedure ensures that the UE (e.g., UE 110) stays synchronized with the network (e.g., network 120 via base station 125) on the UL transmission. The UE may maintain UL timing alignment based on a TA command received from the network as well as the TAT.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Shin with 
For claim 9, Shin and Charbit further teach the method of claim 8, wherein synchronizing the count value of the PUR release counter in connection with transmitting the configuration of the PUR release counter further comprises: setting the count value to an initial value (Shin, Fig. 14 and paragraph 13 teach When the transmission of the uplink data is skipped, the number of skip times is counted and when the uplink data is transmitted in the preconfigured uplink resource (PUR), the number of skip times is initialized.).
For claim 10, Shin and Charbit further teach the method of claim 8, wherein the method further comprises: setting the maximum value of the PUR release counter (Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).), wherein the configuration of the PUR release counter indicates a parameter indicating a maximum value for the PUR release counter (Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).) ; and setting the count value to an initial value (Shin, Fig. 14 and paragraph 13 teach When the transmission of the uplink data 
For claim 12, Shin teaches a user equipment (UE) (Shin, Fig. 16 item 1620) for wireless communication, comprising: 
a memory (Shin, Fig. 16 item 1622); and 
one or more processors (Shin, Fig. 16 item 1621) operatively coupled to the memory, the memory and the one or more processors configured to: 
update a count value of a PUR release counter of the UE in connection with the UE receiving a configuration of the PUR release counter (Shin, Fig.  14 steps S1321-1323 and paragraph 700 teach updating the number of skip times of uplink data transmission); and 
 	selectively perform a transmission using a PUR or releasing the PUR based at least in part on the count value of the PUR release counter (Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).)
Charbit further teaches synchronizing, with a base station, a count value of a PUR release counter of the UE in connection with the UE receiving a configuration of the PUR release counter (Charbit, Fig. 4 and paragraph 24 teach for transmission in preconfigured UL resources, the UE may use the latest TA of which its validity can be confirmed. Accordingly, an UL timing alignment maintenance procedure ensures that the UE (e.g., UE 110) stays synchronized with the network (e.g., network 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Shin with synchronizing, with a base station, a count value of a PUR release counter of the UE in connection with the UE receiving a configuration of the PUR release counter taught in Charbit thereby an uplink (UL) timing alignment maintenance procedure is utilized to ensure that a UE stays synchronized with the network on UL transmissions [Charbit: background].
For claim 13, Shin and Charbit further teach the UE of claim 12, wherein the one or more processors, when synchronizing the count value of the PUR release counter of the UE in connection with receiving the configuration of the PUR release counter, are configured to: set the count value to an initial value (Shin, Fig. 14 and paragraph 13 teach When the transmission of the uplink data is skipped, the number of skip times is counted and when the uplink data is transmitted in the preconfigured uplink resource (PUR), the number of skip times is initialized.).
For claim 14, Shin and Charbit further teach the UE of claim 13, wherein the initial value is zero (Shin, Fig. 14 and paragraph 13 teach When the transmission of the uplink data is skipped, the number of skip times is counted and when the uplink data is transmitted in the preconfigured uplink resource (PUR), the number of skip times is initialized. See also paragraph 701.).
For claim 15, Shin and Charbit further teach the UE of claim 12, wherein the configuration of the PUR release counter indicates a parameter indicating a maximum value for the PUR release counter (Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).), and wherein the method further comprises: set the maximum value of the PUR release counter based at least in part on the parameter(Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).); and set the count value to an initial value based at least in part on the configuration (Shin, Fig. 14 and paragraph 13 teach When the transmission of the uplink data is skipped, the number of skip times is counted and when the uplink data is transmitted in the preconfigured uplink resource (PUR), the number of skip times is initialized. See also paragraph 701.).
For claim 17, Shin and Charbit further teach the UE of claim 12, wherein the one or more processors are configured to: receive the configuration of the PUR release counter (Shin, Fig. 8 and paragraph 375 teach Referring to FIG. 8, in step S810, a base station transmits, to a UE, preconfigured uplink (UL) resource (PUR) information. The preconfigured uplink (UL) resource (PUR) information may include information related to a configuration of semi-persistent scheduling (SPS). The preconfigured UL resource information may be transmitted through RRC signaling. See also paragraph 13.).
For claim 18, Shin teaches a base station (Shin, Fig. 16 item 1610) for wireless communication, comprising: 
a memory (Shin, Fig. 16 item 1612); and 
one or more processors (Shin, Fig. 16 item 1611) operatively coupled to the memory, the memory and the one or more processors configured to: 
 	update, with a user equipment (UE) configured with a preconfigured uplink resource (PUR), a count value of a PUR release counter of the UE in connection with transmitting a configuration of the PUR release counter to the UE (Shin, Fig.  14 steps S1321-1323 and paragraph 700 teach updating the number of skip times of uplink data transmission); and 
 	selectively receive a transmission using a PUR or releasing the PUR based at least in part on the count value of the PUR release counter (Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).)
Charbit further teaches synchronizing, with a user equipment (UE) configured with a preconfigured uplink resource (PUR), a count value of a PUR release counter of the UE in connection with transmitting a configuration of the PUR release counter to the UE (Charbit, Fig. 4 and paragraph 24 teach for transmission in preconfigured UL resources, the UE may use the latest TA of which its validity can be confirmed. Accordingly, an UL timing alignment maintenance procedure ensures that the UE (e.g., UE 110) stays synchronized with the network (e.g., network 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Shin with synchronizing, with a user equipment (UE) configured with a preconfigured uplink resource (PUR), a count value of a PUR release counter of the UE in connection with transmitting a configuration of the PUR release counter to the UE taught in Charbit thereby an uplink (UL) timing alignment maintenance procedure is utilized to ensure that a UE stays synchronized with the network on UL transmissions [Charbit: background].
For claim 19, Shin and Charbit further teach the base station of claim 18, wherein the one or more processors, when synchronizing the count value of the PUR release counter in connection with transmitting the configuration of the PUR release counter, are configured to: setting the count value to an initial value (Shin, Fig. 14 and paragraph 13 teach When the transmission of the uplink data is skipped, the number of skip times is counted and when the uplink data is transmitted in the preconfigured uplink resource (PUR), the number of skip times is initialized.).
For claim 20, Shin and Charbit further teach the base station of claim 18, wherein the one or more processors are configured to: set the maximum value of the PUR release counter (Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).), wherein the configuration of the PUR release counter indicates a parameter indicates a maximum value for the PUR release counter (Shin, Fig.14  ; and set the count value to an initial value (Shin, Fig. 14 and paragraph 13 teach When the transmission of the uplink data is skipped, the number of skip times is counted and when the uplink data is transmitted in the preconfigured uplink resource (PUR), the number of skip times is initialized. See also paragraph 701.).
For claim 22, Shin teaches an apparatus (Shin, Fig. 16 item 1620) for wireless communication, comprising: 
means for (Shin, Fig. 16 item 1621) updating a count value of a PUR release counter of the UE in connection with the UE receiving a configuration of the PUR release counter (Shin, Fig.  14 steps S1321-1323 and paragraph 700 teach updating the number of skip times of uplink data transmission); and 
 	means for (Shin, Fig. 16 item 1623) selectively performing a transmission using a PUR or releasing the PUR based at least in part on the count value of the PUR release counter (Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).)
Charbit further teaches synchronizing, with a base station, a count value of a PUR release counter of the UE in connection with the UE receiving a configuration of the PUR release counter (Charbit, Fig. 4 and paragraph 24 teach for transmission in preconfigured UL resources, the UE may use the latest TA of which its 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Shin with synchronizing, with a base station, a count value of a PUR release counter of the UE in connection with the UE receiving a configuration of the PUR release counter taught in Charbit thereby an uplink (UL) timing alignment maintenance procedure is utilized to ensure that a UE stays synchronized with the network on UL transmissions [Charbit: background].
For claim 23, Shin and Charbit further teach the apparatus of claim 22, wherein the means for synchronizing the count value of the PUR release counter of the apparatus in connection with receiving the configuration of the PUR release counter further comprises: means for (Shin, Fig. 16 item 1621) setting the count value to an initial value (Shin, Fig. 14 and paragraph 13 teach When the transmission of the uplink data is skipped, the number of skip times is counted and when the uplink data is transmitted in the preconfigured uplink resource (PUR), the number of skip times is initialized.).
For claim 24, Shin and Charbit further teach the apparatus of claim 23, wherein the initial value is zero (Shin, Fig. 14 and paragraph 13 teach When the transmission of the uplink data is skipped, the number of skip times is counted and when the uplink data 
For claim 25, Shin and Charbit further teach the apparatus of claim 22, wherein the configuration of the PUR release counter indicates a parameter indicating a maximum value for the PUR release counter (Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).), means for (Shin, Fig. 16 item 1621) setting the maximum value of the PUR release counter based at least in part on the parameter (Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).); and means for (Shin, Fig. 16 item 1621) setting the count value to an initial value based at least in part on the configuration (Shin, Fig. 14 and paragraph 13 teach When the transmission of the uplink data is skipped, the number of skip times is counted and when the uplink data is transmitted in the preconfigured uplink resource (PUR), the number of skip times is initialized. See also paragraph 701.).
For claim 27, Shin and Charbit further teach the apparatus of claim 22, further comprising: means for (Shin, Fig. 16 item 1623) receiving the configuration of the PUR release counter (Shin, Fig. 8 and paragraph 375 teach Referring to FIG. 8, in step S810, a base station transmits, to a UE, preconfigured uplink (UL) resource (PUR) information. The preconfigured uplink (UL) resource (PUR) information may include information related to a configuration of semi-persistent scheduling (SPS). The 
For claim 28, Shin and Charbit further teach the apparatus of claim 22, wherein the configuration is a reconfiguration message (Shin, Fig. 8 and paragraph 32 teach when the transmission of the uplink data is consecutively skipped for a predetermined number of times or more, the preconfigured uplink resource (PUR) is released, and as a result, the UE in the RRC idle state need not re-enter the RRC connected state for reconfiguration of the preconfigured uplink resource (PUR).).
For claim 29, Shin teaches an apparatus (Shin, Fig. 16 item 1610)  for wireless communication, comprising:  
means for (Shin, Fig. 16 item 1611) updating, with a user equipment (UE) configured with a preconfigured uplink resource (PUR), a count value of a PUR release counter of the UE in connection with transmitting a configuration of the PUR release counter to the UE (Shin, Fig.  14 steps S1321-1323 and paragraph 700 teach updating the number of skip times of uplink data transmission); and 
 	means for (Shin, Fig. 16 item 1613) selectively receiving a transmission using a PUR or releasing the PUR based at least in part on the count value of the PUR release counter (Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).)
Charbit further teaches synchronizing, with a user equipment (UE) configured with a preconfigured uplink resource (PUR), a count value of a PUR release counter of the UE in connection with transmitting a configuration of the PUR release counter to the UE (Charbit, Fig. 4 and paragraph 24 teach for transmission in preconfigured UL resources, the UE may use the latest TA of which its validity can be confirmed. Accordingly, an UL timing alignment maintenance procedure ensures that the UE (e.g., UE 110) stays synchronized with the network (e.g., network 120 via base station 125) on the UL transmission. The UE may maintain UL timing alignment based on a TA command received from the network as well as the TAT.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Shin with synchronizing, with a user equipment (UE) configured with a preconfigured uplink resource (PUR), a count value of a PUR release counter of the UE in connection with transmitting a configuration of the PUR release counter to the UE taught in Charbit thereby an uplink (UL) timing alignment maintenance procedure is utilized to ensure that a UE stays synchronized with the network on UL transmissions [Charbit: background].
For claim 30, Shin and Charbit further teach the apparatus of claim 29, wherein the means for synchronizing the count value of the PUR release counter in connection with transmitting the configuration of the PUR release counter further comprises: 0097-110342200364 means for (Shin, Fig. 16 item 1611)  setting the count value to an initial value (Shin, Fig. 14 and paragraph 13 teach When the transmission of the uplink data is skipped, the number of skip times is counted and when the uplink data is transmitted in the preconfigured uplink resource (PUR), the number of skip times is initialized.).
For claim 31, Shin and Charbit further teach the apparatus of claim 29, further comprising: means for (Shin, Fig. 16 item 1611) setting the maximum value of the PUR release counter (Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).), wherein the configuration of the PUR release counter indicates a parameter indicating a maximum value for the PUR release counter (Shin, Fig.14 and paragraph 700 teach In S1323, when the current number of skipping times is equal to or more than a predetermined number of times (e.g., N is equal to or more than 1), the preconfigured uplink resource (PUR) is released (S1324).) ; and means for (Shin, Fig. 16 item 1611)  setting the count value to an initial value (Shin, Fig. 14 and paragraph 13 teach When the transmission of the uplink data is skipped, the number of skip times is counted and when the uplink data is transmitted in the preconfigured uplink resource (PUR), the number of skip times is initialized. See also paragraph 701.).

Allowable Subject Matter
21. 	Claims 5, 11, 16, 21, 26 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable (subject to correction of the above noted 112 issues) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
22. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412